Case 1:18-cv-01990-RGA Document 154-1 Filed 01/12/21 Page 1 of 6 PageID #: 10234




                    EXHIBIT A
Case 1:18-cv-01990-RGA Document 154-1 Filed 01/12/21 Page 2 of 6 PageID #: 10235




                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE


  WONDERLAND SWITZERLAND AG,


            Plaintiff,                                  Civil Action No. 18-cv-1990-RGA
      v.
  EVENFLO COMPANY, INC.,
            Defendant.




                    WONDERLAND’S STATEMENT OF CONTESTED FACTS

           The following statement of contested facts is based on the arguments Wonderland

 expects to make to establish infringement of the asserted patents and damages to compensate

 Wonderland for that infringement. This statement is also based on the parties’ pleadings,

 documentary and testimony evidence, and Wonderland’s current understanding of Evenflo’s

 claims and defenses.

           Wonderland reserves the right to amend or supplement this statement as part of the meet

 and confer process leading up to trial, in response to Evenflo’s pretrial disclosures and

 objections, and in response to any pretrial rulings or orders from the Court. Should the Court

 find that any of the issues of law listed in Exhibit C of the Joint Pretrial Order should be

 considered as issues of fact, Wonderland incorporates those issues in this Section. Should the

 Court find that any issues identified in this Section as an issue of fact should be considered as an

 issue of law, Wonderland incorporates those issues into Exhibit C. To the extent Evenflo intends

 or attempts to introduce different or additional facts, Evenflo reserves its right to supplement this




                                                   1
Case 1:18-cv-01990-RGA Document 154-1 Filed 01/12/21 Page 3 of 6 PageID #: 10236




 statement and contest those facts and to present any and all rebuttal evidence in response to those

 arguments.

          Wonderland reserves the right to present facts set forth in the pending motions and to

 appeal any issues identified in motions that have been decided by the Court.

          For the statement of intended proof, Wonderland intends to prove each of the asserted

 issues of fact set forth below.

 I.       STATEMENT OF ISSUES OF FACT

          A.     Infringement


 1.       Whether Evenflo has infringed or induced others to infringe, or contributed to the

 infringement of, literally or under the doctrine of equivalents, claims 9 and 10 of the ‘117 patent

 by making, using, selling, offering for sale, and/or importing the EveryStage car seats.

 2.       Whether Evenflo has infringed or induced others to infringe, or contributed to the

 infringement of, literally or under the doctrine of equivalents, claims 1, 2, 7, 21, and 22 of the

 ‘725 patent by making, using, selling, offering for sale, and/or importing the EveryStage car

 seats.

 3.       Whether Evenflo has infringed or induced others to infringe, or contributed to the

 infringement of, literally or under the doctrine of equivalents, claims 1, 2, 4, 6-10, and 12-16 of

 the ‘294 patent by making, using, selling, offering for sale, and/or importing the EveryStage car

 seats.

 4.       Whether Evenflo’s infringement of the ‘117 patent has been willful.

 5.       Whether Evenflo’s infringement of the ‘725 patent has been willful.

 6.       Whether Evenflo’s infringement of the ‘294 patent has been willful.




                                                   2
Case 1:18-cv-01990-RGA Document 154-1 Filed 01/12/21 Page 4 of 6 PageID #: 10237




        B.      Validity


 7.     Whether the asserted references and systems are prior art to the asserted patents.

 8.     Whether the alleged prior art publications were publically available.

 9.     Whether the alleged prior art systems were publically known or used.

 10.    Whether the claimed inventions were reduced to practice before the priority date of any

 of the references asserted by Evenflo.

 11.    Whether the claimed inventions were conceived before the priority date of any of the

 prior art references asserted by Evenflo, with diligence from the prior art priority date until the

 inventions were reduced to practice.

 12.    Whether the alleged prior art renders obvious the asserted claims of the ‘294 patent.

 13.    The scope and content of the prior art.

 14.    The level of ordinary skill in the art.

 15.    The differences between the claimed inventions of the asserted patents and the prior art.

 16.    Whether a person of ordinary skill would be motivated to combine the references relied

 on by Evenflo in its obviousness combinations.

 17.    Whether objective evidence of non-obviousness tends to show that the asserted claims are

 not obvious, the extent of any proffered objective evidence of non-obviousness, and whether a

 nexus exists between the evidence and the claimed invention.

 18.    Whether the prior art references or combinations alleged by Evenflo are enabled.

 19.    Whether any of the alleged prior art inherently discloses any of the asserted claim

 elements of the asserted patents.




                                                   3
Case 1:18-cv-01990-RGA Document 154-1 Filed 01/12/21 Page 5 of 6 PageID #: 10238




        C.      Damages


 20.    Wonderland’s damages for Evenflo’s infringement including the dollar amount that will

 compensate Wonderland for infringement of the asserted patents.

 21.    Whether Wonderland is entitled to costs and, if so, the dollar amount of such costs.

 22.    Whether Wonderland is entitled to a finding that this case is exceptional pursuant to 35

 U.S.C. § 285 and whether Wonderland is entitled to an award of attorneys' fees.

 23.    Whether Wonderland is entitled to an award of prejudgment and postjudgment interest

 and the dollar amount of such award.

 24.    Whether Wonderland is entitled to enhanced damages due to Evenflo’s willful

 infringement and, if so, the level of enhancement.

 25.    Whether Wonderland is entitled to an injunction against Evenflo.

 26.    If Wonderland is not entitled to an injunction, the appropriate royalty to compensate

 Wonderland for Evenflo’s future infringement.




                                                 4
Case 1:18-cv-01990-RGA Document 154-1 Filed 01/12/21 Page 6 of 6 PageID #: 10239




  ASHBY & GEDDES                           MORRIS, NICHOLS, ARSHT & TUNNELL
                                           LLP

  /s/                                      /s/
  _____________________________
  Steven J. Balick (#2114)                 Jack B. Blumenfeld (#1014)
  Andrew C. Mayo (#5207)                   Jeremy A. Tigan (#5239)
  500 Delaware Avenue, 8th Floor           1201 North Market Street
  P.O. Box 1150                            P.O. Box 1347
  Wilmington, DE 19899                     Wilmington, DE 19899
  (302) 654-1888                           (302) 658-9200
  sbalick@ashbygeddes.com                  jblumenfeld@mnat.com
  amayo@ashbygeddes.com                    jtigan@mnat.com


  Michael J. Songer                        John M. Mueller
  Shamita Etienne-Cummings                 BAKER & HOSTETLER LLP
  Bijal Vikal                              312 Walnut Street, Suite 3200
  David Tennant                            Cincinnati, OH 45202-4074
  WHITE & CASE, LLP                        (513) 929-3400
  701 Thirteenth Street, NW                jmueller@bakerlaw.com
  Washington, DC 20005-3807
  Phone: (202) 626-3647                    Jeffrey J. Lyons (#6437)
  michael.songer@whitecase.com             BAKER & HOSTETLER LLP
  setienne@whitecase.com                   1201 North Market Street, 14th Floor
  bijal@whitecase.com                      Wilmington, DE 19801
  dtennant@whitecase.com                   (302) 468-7088
                                           jjlyons@bakerlaw.com
  Attorneys for Plaintiff
                                           Attorneys for Defendant




                                       5
